           Case 1:20-cv-01522-AWI-SAB Document 14 Filed 02/17/21 Page 1 of 2



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     GUILLERMO TRUJILLO CRUZ,                          )   Case No.: 1:20-cv-01522-AWI-SAB (PC)
9                                                      )
                      Plaintiff,                       )
10                                                     )   ORDER GRANTING PLAINTIFF THIRTY
              v.                                           DAYS TO SUBMIT FILING FEE
                                                       )
11                                                     )
     C. PFEIFFER, et al.,                                  (ECF No. 13)
                                                       )
12                                                     )
                      Defendants.                      )
13
                                                       )
14                                                     )
                                                       )
15                                                     )

16            Plaintiff Guillermo Trujillo Cruz is proceeding pro se in this civil rights action pursuant to 42
17   U.S.C. § 1983.
18            On January 28, 2021, Plaintiff was directed to pay the $400.00 filing fee in full within
19   fourteen days. (ECF No. 11.)
20            On February 11, 2021, Plaintiff filed a motion to retain the pending case. (ECF No. 13.)
21   Plaintiff contends that he is without his legal property and requests the case remain open until his
22   property if returned. (Id.) The Court construes Plaintiff’s request as an extension of time to submit
23   the filing fee in this action. The Court will grant Plaintiff’s request at this time; however, Plaintiff is
24   advised that access to his legal property is not necessary to pay the $400.00 filing fee in this action and
25   no further extensions of time will be granted to do so, absent extraordinary circumstances, not present
26   here.
27   ///
28   ///

                                                           1
        Case 1:20-cv-01522-AWI-SAB Document 14 Filed 02/17/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that Plaintiff is granted thirty (30) days from the date

2    of service of this order to submit the $400.00 filing fee or the action will be dismissed by the assigned

3    district judge.

4
5    IT IS SO ORDERED.

6    Dated:     February 16, 2021
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
